DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 11/10/21 has been entered.

Reasons for Allowance
Claims 1-5, 7-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 1, the prior art of record does not disclose the limitation, “validating, by said processor based on said heat map and results of said analyzing and said additionally analyzing, virtual entry points executed via said user interaction patterns with respect to accessing said software application,” where the limitations of the heat map, said analyzing, and said additionally analyzing are defined in the claim prior to this step. In addition, it would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention.
Marsden discloses performing a validation function (Marsden, para [0154], performs a hit test on a touch gesture to determine which user interface object is associated). However, Marsden does not disclose that it is based on the analyzing step with respect to results of the filtering step as claimed.
Hotelling was relied upon for the physical structure of scanning inputs and does not disclose the validating step.

Therefore, in combination with the other limitations of the independent claim 1, it is allowed. Independent claims 10 and 14 recite the same limitations and are thus allowed. Likewise, dependent claims 2-5, 7-9, 11-14, and 16-17 and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178